Case 3:19-cv-01263-MMA-BGS Document 10 Filed 08/16/19 PageID.418 Page 1 of 6



 1   JW HOWARD/ATTORNEYS, LTD.
     John W. Howard (SBN 80200)
 2   Michelle D. Volk (SBN 217151)
     Andrew G. Nagurney (SBN 301894)
 3   Frederic L. Gordon (SBN 98994)
     Of Counsel
 4   701 B Street, Suite 1725
     San Diego, CA 92101
 5   Telephone: (619) 234-2842
     Telefax:     (619) 234-1716
 6   Email:       johnh@jwhowardattorneys.com

 7   Attorneys for Respondents
     Richard Pelletier and Richard Pelletier Holdings, Inc.
 8

 9                                 UNITED STATES DISTRICT COURT

10                                SOUTHERN DISTRICT OF CALIFORNIA

11   PACER CONSTRUCTION HOLDINGS                        Case No.: 3:19-cv-01263-MMA-BGS
     CORPORATION,
12                                                      Judge: Hon. Michael M. Anello
                    Petitioner,
13
            v.
14                                                      RESPONDENT RICHARD PELLETIER’S
     RICHARD PELLETIER and RICHARD                      ANSWER TO PETITION TO
15   PELLETIER HOLDINGS, INC.,                          CONFIRM ARBITRATION AWARD AND
                                                        FOR ENTRY OF JUDGMENT
16                  Respondents.

17

18          Respondent Richard Pelletier, (“Respondent”) in his individual capacity and no other, by and

19   through his undersigned attorneys, hereby answers Pacer Construction Holdings Corporation’s

20   Petition to Confirm Arbitration Award and For Entry of Judgment (“Petition”) as set forth below.

21                                  NATURE OF THE PROCEEDINGS

22          1.      Answering Paragraph 1 of the Petition to Confirm Arbitration Award and For Entry

23   of Judgment (“Petition”) it is admitted Petitioner brings this action pursuant to the Convention on the

24   Recognition and Enforcement of Arbitral Awards and that Petitioner seeks the relief set forth

25   therein.

26                                                 PARTIES

27          2.      Answering Paragraph 2 of the Petition, is is admitted Petitioner is a corporation

28   organized under the laws of the Province of Alberta, Canada, with its principal place of business in

                                                    1
Case 3:19-cv-01263-MMA-BGS Document 10 Filed 08/16/19 PageID.419 Page 2 of 6



 1   Calgary, Alberta and that Petitioner is a construction company.

 2          3.      Answering Paragraph 3 of the Petition, it is admitted Richard Pelletier Holdings is a

 3   corporation organized under the law of the Province of Alberta, Canada, with its principal place of

 4   business in Alberta, Canada and that Richard Pelletier is its President. The remainder of Paragraph 3

 5   contains legal conclusions to which no response is required. To the extent a response is required,

 6   Respondent denies the allegations of Paragraph 3 of the Petition.

 7          4.      Answering Paragraph 4 of the Petition, it is admitted Richard Pelletier resides in the

 8   Cayman Islands and previously resided in Calgary, Alberta.

 9                                      JURISDICTION AND VENUE
10          5.      Answering Paragraph 5 of the Petition, it is admitted the Convention on the

11   Recognition and Enforcement of Foreign Arbitral Awards is implemented in Chapter of the Federal

12   Arbitration Act, 9 U.S.C. § 201. Except as expressly admitted herein, Respondent denies the

13   allegations of Paragraph 5 of the Petition.

14          6.      Answering Paragraph 6 of the Petition, it is admitted this Court has subject matter

15   jurisdiction under 9 U.S.C. § 203.

16          7.      Paragraph 7 of the Petition contains legal conclusions to which no response is

17   required. To the extent a response is required, Respondent denies there is personal jurisdiction over

18   Richard Pelletier Holdings, Inc. and denies either Respondent holds or otherwise controls real

19   property in San Diego County. It is admitted Respondent owns a club membership at The Bridges in

20   Ranch Santa Fe.

21          8.      Paragraph 8 of the Petition contains legal conclusions to which no response is

22   required. To the extent a response is required, Respondent denies Richard Pelletier Holdings, Inc. is

23   subject to this Court’s personal jurisdiction.

24                                        FACTUAL BACKGROUND
25          A.      Share Purchase Agreement
26          9.      Answering Paragraph 9 of the Petition, it is admitted the dispute underlying the
27   arbitral award relates to the purchase and sale of Pacer and related entities pursuant to the share

28   purchase agreement entered into on June 24, 2014 by and among MasTec Inc., its wholly owned

                                                      2
Case 3:19-cv-01263-MMA-BGS Document 10 Filed 08/16/19 PageID.420 Page 3 of 6



 1   subsidiary and Respondents, as well as Don Taylor and John Simpson and their respective

 2   companies. Except as expressly admitted herein, Respondent denies the allegations of Paragraph 9

 3   of the Petition.

 4           10.        Answering Paragraph 10 of the Petition, it is admitted a dispute arose between the

 5   parties to the share purchase agreement regarding their respective rights and obligations thereunder

 6   and alleging breaches or inaccuracies of representations and warranties by Sellers to include

 7   Respondents. Except as expressly admitted herein, Respondent denies the allegations of Paragraph

 8   10 of the Petition.

 9           B.         The Arbitration
10           11.        Answering Paragraph 11 of the Petition, admitted.

11           12.        Answering Paragraph 12 of the Petition, it is admitted Paragraph 1 of Arbitration

12   Agreement provides the arbitration was governed by the “International Arbitration Act (Alberta)

13   (the “Act”). Except as expressly admitted herein, Respondent denies the allegations of Paragraph 12

14   of the Petition.

15           13.        Answering Paragraph 13 of the Petition, admitted.

16           C.         The Awards
17           14.        Answering Paragraph 14 of the Petition, it is admitted an award issued March 13,

18   2019 in the English language and a true and correct uncertified copy of the award was attached as

19   Exhibit F to the concurrently filed Declaration of Daniel E. Gonzalez. Except as expressly admitted

20   herein, Respondent denies the allegations of Paragraph 14 of the Petition.

21           15.        Answering Paragraph 15 of the Petition, it is admitted an award for interest issued on

22   April 5, 2019 and a corrected award thereafter on May 22, 2019, which are attached as Exhibits G

23   and H, respectively, to the concurrently filed Declarations of Daniel E. Gonzalez. Except as

24   expressly admitted herein, Respondent denies the allegations of Paragraph 15 of the Petition.

25           16.        Answering Paragraph 16 of the Petition, it is admitted neither Respondents nor the

26   Co-Respondents in the Arbitration appealed. The remainder of Paragraph 16 contains legal
27   conclusions to which no response is required. To the extent a response is required, Respondent

28   denies the allegations of Paragraph 16 of the Petition.

                                                        3
Case 3:19-cv-01263-MMA-BGS Document 10 Filed 08/16/19 PageID.421 Page 4 of 6



 1          17.     Answering Paragraph 17 of the Petition, admitted.

 2          18.     Answering Paragraph 18 of the Petition, Respondent lacks sufficient knowledge or

 3   information to form a belief as to the truth or falsity of the allegations relating to the Co-

 4   Respondent’s payments, and on that basis, denies the same. The remainder of Paragraph 18 contains

 5   legal conclusions to which no response is required. To the extent a response is required, Respondent

 6   denies the allegations of Paragraph 18 of the Petition.

 7          19.     Answering Paragraph 19 of the Petition, Respondent admits it has paid any amount

 8   pursuant to the award. Except as expressly admitted herein, Respondent denies the allegations of

 9   Paragraph 19 of the Petition.

10          20.     Paragraph 20 of the Petition contains legal conclusions to which no response is

11   required. To the extent a response is required, Respondent denies the allegations of Paragraph 20.

12                                       COMPREHENSIVE DENIAL
13          Respondent hereby denies every allegation in the Petition that is not specifically admitted

14   above, including all titles and headings of the Petition.

15                                        AFFIRMATIVE DEFENSES
16          Without assuming any burden of proof that he might not otherwise bear, Respondent asserts

17   the following affirmative defenses:

18                                    FIRST AFFIRMATIVE DEFENSE
19                                              (Lack of Standing)
20          Respondent alleges Petitioner lacks standing to bring the Petition.

21                                   SECOND AFFIRMATIVE DEFENSE
22                                    (Failure to State a Claim for Relief)
23          The Petition fails to state a claim upon which relief can be granted.

24                                    THIRD AFFIRMATIVE DEFENSE
25                                              (Waiver/Estoppel)
26          Respondent alleges Petitioner waived and/or is estopped from asserting any claims against
27   Respondent.

28   ///

                                                      4
Case 3:19-cv-01263-MMA-BGS Document 10 Filed 08/16/19 PageID.422 Page 5 of 6



 1                                  FOURTH AFFIRMATIVE DEFENSE
 2                                            (Article V Defenses)
 3          Respondent alleges the relief sought in the Petition is barred by the limitations set forth in

 4   Article V of the Convention on the Recognition and Enforcement of Foreign Arbitral Awards.

 5                                   FIFTH AFFIRMATIVE DEFENSE
 6                                          (Statute of Limitations)
 7          Respondent alleges the Petition is barred either in whole or in part by the applicable statute of

 8   limitations.

 9                                   SIXTH AFFIRMATIVE DEFENSE
10                                                  (Laches)
11          Petitioner’s claims for relief are barred by the equitable doctrine of laches.

12

13                                 SEVENTH AFFIRMATIVE DEFENSE
14                                     (Additional Affirmative Defenses)

15          Respondent presently have insufficient knowledge or information of Petitioner’s claims upon

16   which to form a belief as to whether he may have additional affirmative defenses available and may

17   not have anticipated each and every affirmative defense available and, on that basis, reserves the

18   right to proffer additional affirmative defenses in the event discovery or further analysis indicates

19   that additional, unknown or unstated affirmative defenses would be or are applicable.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///

                                                     5
Case 3:19-cv-01263-MMA-BGS Document 10 Filed 08/16/19 PageID.423 Page 6 of 6



 1                                     RESPONDENT’S PRAYER
 2         WHEREFORE, Respondent prays for judgment as follows:

 3         A. That the Petition be dismissed with prejudice and all relief requested therein be denied;

 4         B. For an award of costs incurred herein as permitted by law or contract; and

 5         C. For such other and further relief as the Court may deem just and proper.

 6   Dated: August 16, 2019                            JW HOWARD ATTORNEYS

 7

 8                                           By:       s/ ANDREW G. NAGURNEY
                                                        JOHN W. HOWARD
 9                                                      ANDREW G. NAGURNEY
                                                        Attorneys for Richard Pelletier
10
                                                       Email: Johnh@jwhowardattorneys.com
11                                                            michelle@jwhowardattorneys.com
                                                              drew@jwhowardattorneys.com
12                                                            flg@jwhowardattorneys.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   6
